Exhibit 10.3

Sovereign Bancorp, Inc.

Stock Ownership Requirement Policy

(As Amended and Restated effective October 1, 2005)

Introduction

In order to align the interests of the management and directors of Sovereign
Bancorp, Inc. (“Bancorp” or “Sovereign”) and Sovereign Bank (“Bank”), with the
long-term interests of Sovereign shareholders, Bancorp’s Board of Directors
adopted, in January 1998, a policy which requires directors of both Bank and
Bancorp and executive and senior management of Bancorp and Bank to own, by
certain dates, a specified dollar value of Sovereign common stock (the
“Policy”). The ownership requirements for Bancorp and Bank employees is based
upon an individual’s degree of responsibility within Bank or Bancorp’s
management structure. The ownership requirements for directors (both Bank and
Bancorp) is fixed by the Board of Directors of Bancorp. A director who sits on
both Bank and Bancorp Boards must meet the ownership requirement for Bancorp
directors. The Chief Executive Officer must meet his specific stock ownership
requirements. Any other employee who falls within more than one category of
participation must meet the stock ownership requirement of the category of
participation which results in the largest ownership requirement. This Policy
has been amended and restated effective as of October 1, 2005.

Participation

The Sovereign common stock ownership requirement is applicable to the following
directors and classification of employees:

     
Board Members
  - Bancorp Board of Directors
 
   
Board Members
  - Bank Board of Directors
 
   
Chief Executive Officer
  - Bancorp/Bank
 
   
Executive Management (Office of the
Chairman/Chief Executive Officer -
designated by the Chairman/Chief
Executive Officer)
 


- Bancorp/Bank
 
   
Senior Management (Those employees who
report directly to Executive Management
and are classified as Senior Leaders
and are grade 16 or above.)
 


- Bancorp/Bank
 
   

1

What is Included and Excluded

for Stock Ownership Requirements

 
 
The following common stock ownership (both beneficial and outright)
is included in the determination of ownership for Policy
requirements:
 



  •   Sovereign common stock allocated to an employee’s account under the 401(k)
provisions of the Sovereign Bancorp, Inc. Retirement Plan.



  •   Sovereign common stock purchased, pursuant to salary deduction under the
Sovereign Bancorp, Inc. Employee Stock Purchase Plan (ESPP).



  •   Shares of Sovereign common stock issued upon the exercise of stock
options.



  •   Shares of Sovereign common stock received upon lapse of restrictions
(restricted stock awards).



  •   Shares of Sovereign common stock held in an employee’s bonus deferral
account (employee’s deferred bonus) in the Sovereign Bancorp, Inc. Bonus
Recognition and Retention Program’s related trust (“BRRP”).



  •   Shares of Sovereign common stock held in an employee’s vested matching
account (Sovereign bonus match) in the BRRP’s related trust after vesting in
accordance with the BRRP provisions.



  •   Shares of Sovereign common stock (owned beneficially or outright)
purchased in the open market or otherwise acquired. —

 
 
The following common stock ownership (both beneficial and outright)
is excluded from the determination of ownership for Policy
requirements:
 



  •   Shares of Sovereign common stock subject to unexercised stock options
(both vested and non-vested).



  •   Shares of Sovereign common stock allocated to an employee’s account under
the ESOP provisions of the Sovereign Bancorp, Inc. Retirement Plan.



  •   Restricted stock awards subject to restrictions which have not yet lapsed.



  •   Shares of Sovereign common stock held in an employee’s unvested match
account (Sovereign bonus match) in the BRRP’s related trust which have not yet
vested in accordance with the BRRP provisions. —

Stock Ownership Requirements

(See Administrative Rules and Policies for more detailed explanation)

                          Date of     Share Value   Date of Commencement  
Completion of Level   Requirement   of Requirement   Requirement Bancorp
Directors -   $100,000   January 1, 1999   December 31, 1999     $200,000  
October 1, 2005   December 31, 2010 Bank Directors -   $ 50,000   January 1,
1999   December 31, 1999     six times base             salary (determined      
      as of January 1,         Chief Executive Officer -   1999)   January 1,
1999   December 31, 1999     three times base             salary (determined    
        as of January 1,         Executive Management -   1999)   January 1,
1999   December 31, 2002     one time base             salary (determined      
      as of January 1,         Senior Management -   1999)   January 1, 1999  
December 31, 2004             December 31 of the             fifth calendar year
            following the             calendar year in New Bancorp Directors    
  Date of first Board   which ownership (not previously a Bank       meeting
following   requirement Director) -   $200,000   appointment   commenced        
    December 31 of the             third calendar year             following the
            calendar year in New Bank Director (not       Date of first Board  
which ownership previously a Bank or       meeting following   requirement
Bancorp Director)   $ 50,000   appointment   commenced             December 31
of the             fifth calendar year             following the            
calendar year in             which increased New Bancorp Director       Date of
first Board   ownership (previously Bank       meeting following   requirement
Director only)   $200,000   appointment   commenced     $ Amount required      
      based upon             applicable       December 31 of the    
classification and       fifth calendar year     salary as of date      
following the year New Employee   of hire   Date of hire   of hire
Employee promoted into
higher classification
which requires
additional ownership
requirements or employee
first promoted into
classification which is
subject to ownership
requirements
 


$ Amount required
based upon
applicable
classification and
salary as of date
of promotion  




Effective date of
promotion  




December 31 of the
fifth calendar year
following the year
of promotion
 
           
 
           

2

Administrative Rules and Policies



  •   Directors and employees who are subject to the ownership reporting
requirements of Section 16(a) of The Securities Exchange Act of 1934 should
consult with Sovereign’s general counsel prior to acquiring any Sovereign common
stock.



  •   The acquisition of Sovereign common stock by employees is subject to the
Sovereign Policy on Personal Securities Transactions (effective April 8, 2002)
as such policy may be amended from time to time.



  •   The Policy is administered and monitored by the Director of Team Member
Services.



  •   All Policy participants are required to submit a progress report of stock
ownership requirement (number of full  shares of Sovereign common stock) to the
Director of Team Member Services annually as of June 30 of each calendar year.
The progress report is due by July 31 of each calendar year, even after
ownership requirement is achieved.



  •   Once common stock ownership requirement is achieved, there is no further
requirement to increase ownership (i.e., if value of stock decreases below
requirement); provided, however, that none of the shares are sold (i.e.,
increase in value of stock does not decrease ownership requirement after
compliance is achieved and, likewise, decrease in value of stock does not
increase ownership requirement after compliance is achieved).



  •   Penalties for the failure of a director (both Bancorp and Bank) to meet
the ownership requirements are at the discretion of the Compensation Committee
of Bancorp’s Board of Directors and include, but are not limited to, the
direction of cash director fees to purchase Sovereign common stock.



  •   Penalties for the failure of Senior Management to meet the ownership
requirements are at the discretion of Executive Management and include, but are
not limited to, all future bonuses directed to common stock purchase.



  •   Penalties for the failure of Chief Executive Officer to meet the ownership
requirements are at the discretion of the Compensation Committee of Bancorp’s
Board of Directors and include, but are not limited to, all future bonuses
directed to common stock purchase.



  •   Penalties for the failure of Executive Management to meet the ownership
requirements are at the discretion of the Chief Executive Officer and include,
but are not limited to, all future bonuses directed to common stock purchase.



  •   Team Member Services will calculate the value of the shares of common
stock reported to Team Member Services each compliance period using the highest
closing price of Sovereign common stock for the calendar year to date as of each
annual compliance date. For purposes of this calculation, the highest closing
price will be the highest price at which Sovereign common stock closes for at
least two consecutive trading days. For example, if during a compliance period,
Sovereign common stock closes at $19.60 per share and the following day closes
at $20.10 and then on the third day declines below $19.60 and stays there for
the remainder of the compliance period, the closing price used for the
calculation will be $19.60, the highest closing price for at least two
consecutive trading days.



  •   If an individual is appointed to the Bancorp Board of Directors (and was
not previously a Bank director), the new Bancorp Director must meet the
ownership requirement by the end of the fifth calendar year following the year
in which the first Bancorp Board meeting following appointment as a Bancorp
Director occurs.



  •   If a Bank Director is appointed to the Bancorp Board, the new Bancorp
Director must meet the additional ownership requirements by the end of the fifth
calendar year following the year in which the first Bancorp Board meeting
following appointment as a Bancorp Director occurs.



  •   If an individual is appointed to the Bank Board, the new Bank Director
must meet the ownership requirements by the end of the third calendar year
following the year in which the first Bank Board meeting following appointment
as a Bank Director occurs.



  •   Newly hired employees must meet the ownership requirements of the
participation group into which they were hired by the end of the fifth calendar
year following the year of hire.



  •   If an employee is first promoted into a category of participation, the
employee is treated as a newly hired employee and must meet the ownership
requirement of the participant classification into which they were promoted by
the end of the fifth calendar year following the year in which the employee was
promoted.



  •   If a current employee subject to the ownership requirements is promoted
into a category of participation which requires additional ownership, the
employee must meet such requirements by the end of the fifth calendar year
following the year in which the employee was promoted.



  •   An individual who was hired into a category of participation or promoted
into a category of participation after January 1, 1999, but prior to the
October 1, 2005 effective date of this amended and restated policy, must meet
the ownership requirements by the end of the fifth calendar year following the
year in which such individual was hired or promoted.



  •   Ownership requirements may be postponed for articulated hardships. The
determination of hardship will be made on a case by case basis by the Chief
Executive Officer upon the recommendation of the Director of Team Member
Services (with respect to Executive or Senior Management) and by the
Compensation Committee of the Board of Directors of Bancorp (with respect to
Bancorp or Bank directors or the Chief Executive Officer).



  •   The Director of Team Member Services reserves the right to require proof
of ownership of Sovereign common stock (deemed acceptable to the Director of
Team Member Services) that cannot be independently verified by Team Member
Services.

3